Name: Council Regulation (EEC) No 2741/81 of 24 June 1981 on the conclusion of the Agreement between the European Economic Community and the Socialist Republic of Romania on trade in textile products and the Agreement in the form of an exchange of letters
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 273 /116 Official Journal of the European Communities 28 . 9 . 81 COUNCIL REGULATION (EEC) No 2741/81 of 24 June 1981 on the conclusion of the Agreement between the European Economic Community and the Socialist Republic of Romania on trade in textile products and the Agreement in the form of an exchange of letters trade in textile products and the Agreement in the form of an exchange of letters are hereby approved on behalf of the Community . The texts of , the Agreements are annexed to this Regulation . THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the recommendation from the Commission, Whereas the Agreement on trade in textile products and the Agreement in the form of an exchange of letters negotiated between the European Economic Community and the Socialist Republic of Romania should be approved, Article 2 The President of the Council shall give the notification provided for in Article 19 of the Agreement between the European Economic Community and the Socialist Republic of Romania on trade in textile products ( 1). HAS ADOPTED THIS REGULATION: Article 3 Article 1 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. The Agreement between the European Economic Community and the Socialist Republic of Romania on This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 24 June 1981 . For the Council The President G. M. V. van AARDENNE ( J ) The date of entry into force of the Agreement will be published in the Official Journal of the European Communities by the General Secretariat of the Council .